 GREAT LAKES CHEMICAL CORPGreat Lakes Chemical Corporation and Control Systems Engineering, Inc, a Joint EmployerandRaymond G ChristianCase 10-CA-21760September 27 1988DECISION AND ORDERBy CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn June 22 1987 Administrative Law JudgeHubert E Lott issued the attached decision TheGeneral Counsel filed exceptions and a supportingbrief and the Respondent filed an answering briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings I findings 2and conclusions 3 and to adopt his recommendedOrderORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dismissediWe affirm the judge s ruling requiring the General Counsel to resther case on October 24 1986 Contrary to the General Counsel we findno prejudicial error in failing to permit her to call an additional witnessfor her case in chief in the absence of a record offer of proof indicatingthat substance of her witness testimonyWe also affirm the judge s rulingdenying the General Counsels motion to consolidate this case withGreatLakes Chemical CorpCases 10-CA-21446 and 10-CA-21640 as havingreviewed his decision and the record in those proceedings we agree withthe judge that the issues in those cases are unrelated to the issues in thisproceeding2 The General Counsel has excepted to some ofthe judge scredibilityfindingsThe Board s established policy is not to overrule an administrative law judge s credibility resolutions unless the clear preponderance ofall the ref want evidence convinces us thattheyare incorrectStandardDry Wall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir1951)We have carefully examined the record and find no basis for reversing the findings3We agree with the judge that the Respondent has carried its burdenunderWright Line251 NLRB 1083 (1980) enfd 662 F 2d 899 (1st Cir1981) cert denied 455 U S 989 (1982) approved inNLRB Y TransportaLionManagement Corp462 U S 393 (1983) that Raymond Christianwould have been discharged even in the absence of protected concertedactivityWe do not rely however on the judge s discussion of Christian s alleged concerted activity and find it unnecessary to pass on hisconclusion that no prima facie showing of protected concerted activityhas been establishedEllen K Hampton Esqfor the General CounselGary W Wright Esq (Wimberly Lawson & Cobb)Morristown Tennessee for the RespondentD Bruce Shine EsqKingsport Tennessee appearing onbehalf of C & N General Services Inc as there interest might appearHelen DeHaven EsqandPaul Styles JrEsqof KnoxvilleTennessee and Atlanta Georgia for the Charging PartiesDECISIONSTATEMENT OF THE CASE33HUBERT E LOTT Administrative Law Judge Thiscase was heard in Newport Tennessee on 23 and 24 October 19861 and 17 February 1987 on an unfair laborpractice charge filed on 19 May by Raymond Christianan individual against Great Lakes Chemical Corporationand Control Systems Engineering Inc joint employers(Great Lakes and Control Systems) and on a complaintissued by the General Counsel on 1 JulyThe issue in this case is whether Respondents discharged Raymond Christian for engaging in protectedconcerted activities in violation of Section 8(a)(1) of theActThe parties were afforded an opportunity to be heardto call to examine and cross examine witnesses and tointroduce relevant evidence Since the close of hearingbriefs have been received from the General Counsel andfrom counsel for Great Lakes 2On the entire record 3 and based on my observation ofthe witnesses and consideration of the briefs submitted Imake the followingFINDINGS OF FACTIJURISDICTIONGreat Lakes is a Delaware corporation with manufacturing plants located in EldoradoArkansas and NewportTennesseewhere it isengaged inproduction ofchemicalsDuring the past calendar year Respondentsold and shipped from its Newport Tennessee facilitiesgoods valued in excess of $50 000 directly to customerslocated outside the State of TennesseeControl Systems is a Louisiana corporation with aplace of business in Eldorado Arkansas During the pastcalendar year Control Systems performed contract laborservices valued in excess $50 000 directly to RespondentGreat Lakes in Newsport TennesseeRespondent Great Lakes admits and I find that it isan employerengaged incommerce within the meaningof Section 2(2) (6) and (7) of the Act I further find thatControl Systems is an employer engaged in commercewithin the meaning of Section 2(2) (6) and (7) of theActIIALLEGED UNFAIR LABOR PRACTICESRaymond Christian was first employed by BrockwellConstruction Company which was engaged in the renovation of building 9 and experimental polcrystalline silicon plant located on the Great Lakes property but iso'All dates refer to 1986 unless otherwise indicatedz Control Systems filed an answer dated 9 October to the complaintbut did not make an appearance although served with the formal papersand with many letters of notification concerning hearing dates3 This case was heard in conjunction with another case Great LakesChemical Corporation and C & N General ServicesInc ajoint employerCases 10-CA-21446 and 10-CA-21640 The issues in those cases areunrelated to the issue in this case however I took judicial notice of certam background testimony given in the other cases by Special ProjectDirector R G Boykin in order to avoid undue repetition291NLRB No 7 34DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlated from the other manufacturing facilities In Februaryconstruction had sufficiently advanced to where SpecialProject Director R G Boykin began hiring operatorsRaymond Christian and five other men were hired byBoykin as operators for building 9 Althoughthese sixoperatorswere on Control Systems payroll PresidentLarry Fitts maintained no separate office in Newport andwas seldom present at the plantMoreover there wereno Control Systems supervisors present at this facilityThe only function performed by Control Systems was toissue paychecks to operators The operators were supervised by Boykin and two individuals hired by GreatLakes as consultants Sam Crawford and PeteBrowningBoykin made the decision to terminate Christian on 25AprilThe employees in building 9 work with certain chemicallNitrogen which all agreed is not hazardous Trichlorosilane (TCS) is a clear liquid which when ventedforms a cloudhaving anextremely noxious odorAllagreed that the human lungs will not except this gas anda person must move away from the vapor in order tobreatheAccording to Christian skin contactcauses astrong irritation very quickly According to Pete Browning a consultantworking for Great Lakes TCS vaporon the skinwill cause amild irritationsimilar to a sunburn TCS liquid on the skin if washed off immediatelyhas no effect Silica and silicon arematerialsthat accordmg Christian create a greyish black dust when if inhaled causes black mucous dischargesand 'is dangerousbecause it may cause silicosis Browning contends thatbreathing silicon dustis similarto breathing householddust and with normal precautions is not dangerousRaymond Christian testified that when the employeesfirst started working in building 9 Respondent providedface shields hardhatsand gogglesAt their first safetymeeting some2 or 3 weeks after the employees werehiredBoykin assured the employees that the siliconprocesswas not dangerous and the necessary safetyequipment would be providedChristian testified to several incidents that occurredwhile he was employed in building 9 One point in timedate unknown he and another operator named DoyleMcGaha were perging flexiblelinesin an area wheretank 16 was venting fumes that made breathing difficultChristian and McGaha asked Pete Browning for respiratorsBrowningsaid they were not necessary howeverhe went to the safety closet and returned with two respiratorsOne respirator had no cannister and when Christianmentioned this to Browning he became upset because nothing was going right for him The lines werenot goingright the values were backwards and the respirators did not have cannistersEverythingwas messedupChristian went to the safety closet and brought backcannisters for the respiratorsOn another occasion date unknown Christian andMcGaha were draining tank 12 As theywere drainingthe tank into other tanks some of the liquid overflowedcausing vapors Christian asked Browning for respiratorsbut Browning did not respond so Christian and McGahawent to the control room desk produced the respiratorsand finished the job Browning told them that respiratorswere not necessary because after a while a person becomes immuneto the fumes HoweverBrowning wasovercome with the fumes and admitted that he tooneeded a respiratorOn another occasion date unknown Christian mentioned to Pete Browning that they could use somerubber gloves when working with chemical waste matepalsThe next day Christian went to the Great Lakessafety closet and obtained several pairs of gloves and putthem on the control room deskOn another occasion date unknown Christian and operator Mike Click were to unload a Union Carbide truckfullof TCS The flexline or hose used to unload thetruck leaked causing a popping noise like a cap gun Thetruckdriver ran away Sam Crawford and Pete Browningchanged the hose and the process of unloading continuedA little later the truckdnver attached a groundcable to the truck Christian asked the driver why hewas attaching the ground cable and was told that TCS ishighly flammable and might explode with a buildup ofstatic electricityWhen Sam Crawford returned to thetruckChristian asked him why they were not instructedto ground the truck and why they were not told thatTCS was highlyflammableAccording to ChristianCrawford said that the truckdriver did not know and he(Christian) should not listen to himAbout 1 or 2 weeks before his discharge Christianwas working with silicon transferring it from 55 gallondrums to areactorAfter working in the silicon Christian experienced coughing and a black discharge from hisnoseHe asked Pete Browning why he was never toldabout the effects ofsilicon andwhy he wasnot given adust respirator Browning said that he had been workingaround silicon for 40 years with no ill effects Christianwent to the Great Lakes Chmeical safety closet at breaktime and procured four dust respirators that he took tothe building 9 control room He met Mike Click thereand told him the black discharges he (Click) was cornplaining about were caused from working around siliconbecause Christian was having the same problem He toldClick to wear one of the respirators Christian sawBoykin some distance away looking at him but admittedthat Boykin did not hear what was said He gave Hinklea respirator and told him to wear it in the presence ofPete Browning Hinkle wore the respirator for a fewhours and then removed it The next day Christianbrought to work a photostatic page from a nurses training book explaining the hazards of breathing silicon dustAll the employees were gathered at the break tablebefore work Christian read them the one paragraph relating to silicon dust and then asked them to read itwhich they did Mike Click responded by saying that theCompany did not give a damn and that he would quitas soon as he lined up another job A Brockwell employeeHoyle Crum saidMan this is some bad stuff Ihave never known anything like thisAccording toChristian the employees went to work with respiratorsthat dayOn the day of his discharge Christian was instructedby Sam Crawford to put a blind flange on the post reactor because they werestartingup thepump outside andneeded to shut the reactor down Pete Browning in GREAT LAKES CHEMICAL CORPstructed him to put the blind flange on the flexline so thefumes would not get into the reactor He installed theblind flange without a gasket because he could not findoneAfter completing the job fumes leaked from theblind flange Sam Crawford confronted Christian andasked why the blind flange had not been put on the postreactorChristian went back upstairs procured a gasketfrom another employee and was in the process ofinstalling it when he experienced trouble tighting the bolts because of lack of room Fumes rushed out and went underneath his respirator which caused him to move awaySam Crawford was standing behind him Christian saidThis is bs SamCrawfordsaidWell Ray maybe youought to think about leavingChristian saidMaybeSamChristianwas called half an hour later to thetrailerwhere Larry Fitts and Sam Crawford were waitingCrawford told him he was fired because when themen see Christian run because of the chemicals they getscaredCrawfordsaid this was causing unrest among themen Christian accused Crawford and Browning of causing the unrest Crawford asked Christian to see Boykinand explain some of the problems they were having andmaybe Boykin would reinstate him Christian refusedChristian stated that he raised safety questions but theother employees would not raise any questions withmanagement because they were afraid of jeopardizingtheir jobs Christian admits that Boykin told the employees to come to him with their safety problems if the supervisors could not solve them but he never went toBoykinChristian admitted that he had not talked to any fellowemployees with the thought of causing and disruption ordisharmony at the plantR G Boykin testified as a 611(C) witness that hemade the decision to discharge Christian because he refused to carry out an instruction given by a supervisorand he was insubordinate According to Boykin on theday of Christians discharge he received a report fromPete Browning that Browning had instructed Christianto blind the outlet of the reactor Christian had chosenthe wrong set of flanges to close and closed the reactorwithout a gasket Browning told Christian that he wasnot going to argue with him about putting the gasket onSam Crawford then told Christian that he would have toinstall the gasketChristian then replied thatifhe[Browning]wants the damn gasket in he s crazyHewould not do it Crawford told Christian that with hisattitudehemight be better off finding another jobChristian said he was probably right that he had beenthinkingabout itBoykin further testified that hechecked with Crawford who verified the above incidentHe further stated that Christian had been trained to dothis job and his failure could have caused a disaster because if the material in the reactor was exposed to air itcould have caused an explosion and melt down AftergettingCrawford and Browning s recommendationsBoykin made the decision to discharge Christian Although the above incident caused Boykin to dischargeChristianBoykin also noted that from his personal observationcertainharmless occurrences-relief valveventingrelay resettingand nitrogen line venting-caused Christian to panic He believed that Christian was35afraid of working on their process Boykin finally statedthat had Christian not refused to close off the reactor hewould not have been dischargedSam Crawforda consultantworking for Great Lakestestifiedas a 611(C) witness that he reported the flangeincident of 25 April to Boykin in the presence of PeteBrowningAfter hearing Crawford s report Boykin ordered him to discharge Christian Crawford stated thathe did not mention the flange incident to Christian whenhe discharged him but did tell him he was causing unrestamong the men He also testified that none of the employees complained to him about health or safety problems related to working with siliconPete Browning a consultant working for Great Lakestestified as a 611(C) witness tht he had difficulty gettingChristian to wear safety equipment at first He also toldChristian that if silicon dust becomes excessive heshould wear a mask Browning stated that he instructedChristian to break the flange and blind it off When henoticed the flange was broken in the wrong place and nogasket was used he indicatedhis dissatisfaction to Christian because this was an operation that was done repeatedly by operators Browning did not make an issue of itwith Christian because he was merely a consultant notGreat Lakes management however he did report the incident to Boykin Browning also stated that he thoughtChristianwas excessively concerned over workingaround chemicalsand told him that he was overly cautiousDouglas Hinkle an operator in building 9 testifiedthat the employee discussion over the effects of silicontook place about 3 or 4 weeks before Christians dischargeAnaylsis and ConclusionsIfind that Great Lakesmanagementcontrolled workactivities of the operators in building 9Great Lakes alsocontrolled the hiring and firing of these employees I further find that these operators were on the payroll ofControl Systems Engineering and were paid by thatcompany although the Control Systems president tookhisorders form R G Boykin before anypersonnelaction was takenregardingthese operatorsUnder thesecircumstancesIfind that Great Lakesand ControlSystems arejoint employers of the employees inquestion or that Control Systems isan agent ofGreat Lakes In either case both are jointly or severallyliable for anyunfairlabor practices committedSyufy Enterprises220 NLRB 738 (1975)Mason City Dressed Beef231 NLRB 735 (1977)The evidence in this case does not support a findingthatRaymond Christianengaged inconcerted activityThe General Counsel offered evidence of several mcidents that occurred throughout Christians 2 month employment for which Iam to assumeconcerted actionApplying theBoard s interpretationof concerted activityset forth inMeyers Industries268 NLRB 493 (1984)(Meyers 1)Mushroom Transportation Co v NLRB330F 2d 683 (3d Cir 1964) which was embraced by theBoard inMeyers Industries281NLRB118 (1986)(Meyers II)Iconclude that the operators in this case 36DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnever authorized Christian to speak on their behalf I further conclude that no evidence was offered that any conversation took place where the object was the initiationof group actionWith the exception of the group convercation over the effects of silicon dust I can find no otherevidence that any group conversations took placeWhenIuse the word group I mean two or more peopleWhat I find however is that Christian advised certainemployeesChristian also requested safety equipmentfrom supervision and in some instances procured theequipment himself He also complained to Sam Crawfordabout not being informed about grounding the UnionCarbide truck and the flammable nature of TCS Icannot conclude that these activities areconcertedeven though some of them occurred in the presence ofanother employee because there simply is insufficient evidence that any of the employees joined forces to protesttheseconditionsMeyers IsupraConcerted actioncannot be established merely by the presence of anotheremployee while Christian is complaining or questioningmanagementAnalyzing the group conversation over the effects ofsilicon dust after Christian had read the paragraph concerning the harmful effects of the material not one employee including Christian suggested or even alluded togroup actionTo the contrary one employee said hewould probably quit and another employee said it wasbad stuffHowever this group conversation is renderedacademic because no evidence was offered that Respondent ever had knowledge of itChristian testified generally that employees came tohim with their problems and he in turn took these problems to management I discredited this testimony becauseit is not supported by specific testimony nor was it corroborated In my opinion it was self serving testimonyoffered to give the impression of concerted actionRespondent presented evidence through R.G Boykinwhich was corroborated by Crawford and Browningthat on 25 April they reported to Boykin that Christianmishandled an assignment which he was trained to doand then refused to correct the errors he had madeAfter receiving these reports Boykin decided to discharge Christian within hours of the incident because inhis view Christian s action created a potentially dangerous situationBoykin was also concerned about Christian s fear of working around chemicals which was supported by credible evidence Christian presented a somewhat different version of how he mishandled the assignment I discredited his uncorroborated version not onlybecause of his demeanor but also because throughout heattempted to justify his actions in such a way as to makehimself completely blamelessThis does not comportwith the factsBased on the credited evidence I conclude that Respondent has satisfied itsWright Lineburden by showingthat Raymond Christian would have been discharged despite his protected concerted activityTherefore because the General Counsel did not proveby a preponderance of evidence that Christian engagedin protected concerted activity and because Respondentcarried itsWright Lineburden I will dismiss all allegations in the complaintCONCLUSIONS OF LAW1Respondent Great Lakes Chemical Corporation andControl Systems Engineering Inc are jointly and severally employers engaged in commerce within themeaningof Section 2(2) (6) and (7) of the Act2Respondents have not engaged in any violations ofSection 8(a)(1) of the ActOn these findings of fact and conclusions of law andon the entire record I issue the following recommended4ORDERIt is ordered that the complaint be dismissedin its entirety4 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulationsthe findings conclusionsand recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and allobjectionsto them shall be deemed waived for all purposes